DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 15 in the reply filed on April 11, 2022 is acknowledged.
Claims 16 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 11, 2022.
Status of Claims
Claims 1 – 18 are pending
Claims 16 – 18 are withdrawn.
Claims 1 – 15 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wende et al. (CN105255594) in view Cheng et al. (CN 101386809) and further in view of Liu et al. (CN 102701305)  and Hongliang et al. (CN 107354011).  (Refer to the English language provided)
The rejected claims cover, inter alia, a method for grease purification, comprising steps of: feeding crude grease into a grease hydrolysis column to be hydrolyzed so as to obtain an aqueous phase, an organic phase, and middle layer substances between the aqueous phase and the organic phase; feeding the organic phase and the middle layer substances in the grease hydrolysis column into a flash stripping column to be flashed to obtain vaporized products and non-vaporized products; and feeding the vaporized products in the flash stripping column into a separation column to be separated to obtain fatty acid.
Dependent clams 2 – 4, 7, 8, 9, 10, 11, 12, 13, 14 and 15 further limit the process.  Dependent claim 6 further limit the crude grease. 
However, Wende discloses a grease high-pressure hydrolysis production method and a production device by recycling sweet water, and aims to provide the method and the device to effectively reduce waste water discharge. The technical scheme is characterized in that the grease high-pressure hydrolysis production method by recycling the sweet water comprises the following steps that (1) process water and grease countercurrent meet in a hydrolysis tower; (2) fatty acid and glycerin are generated; (3) the fatty acid with small density is discharged from the top part of the hydrolysis tower, and the sweet water with large density is discharged from the bottom part of the hydrolysis tower; (4) crude glycerin is obtained, and steam becomes evaporator condensate; (5) the evaporator condensate is recycled to replenish the process water.  (abstract).  Specifically, Wende discloses a production  plant  for  high-pressure  hydrolysis  of fats and oils  recycled  with  sweet  water, comprising a hydrolysis tower 4 and a three-effect evaporator connected in sequence; the high-pressure steam 1 is fed into the steam inlet of the hydrolysis column through a pipeline and the pipeline is provided with a steam flow meter 2, a steam check valve 3; the grease 5 is  fed into the grease inlet of the hydrolysis tower through a pipe and the pipe is provided with a grease high-pressure pump 6,  a grease flow meter 7,  and a  grease  check  valve  8. Fatty  acids  9  (less  dense) produced  by  the  hydrolysis  reaction  exit the top of the hydrolysis column 4  and  exchange  heat with process water 21  entering the hydrolysis column; sweet water 10 (a mixture of denser glycerol and water) produced by  the hydrolysis reaction is discharged from the bottom of the  hydrolysis column  and  exchanges heat with grease 5 entering the hydrolysis column; the  sweet water  outlet at the  bottom  of the hydrolysis column is connected to the feed inlet of the three-effect evaporator through  a  pipe through which the sweet water 10 is fed to the three-effect evaporator   for extraction concentration. The vapor outlet of the evaporator is connected by piping to a condenser 16, a condensed  water   collecting  tank  18,   and  a   process  water   inlet   of  the  hydrolysis   column   in order to form a reflux  path  for  recycling  condensed  water  (para. [0032] –[0035] & Fig. 1).
For examination purposes the fatty acid obtained in the hydrolysis reaction of Wende corresponds to the organic phase of claim 1 of the instantly claimed invention, and the intermediate layer material between the aqueous phase and the organic phase. Also, the sweet water obtained in the hydrolysis reaction of Wende corresponds the aqueous phase of the instantly claimed invention.
The difference between the instantly claimed invention and Wende is a flash striping column for receiving the organic phase and the intermediate phase to be flashed and passing the vapors into a separation column to obtain fatty acid.
However, with regard to this difference the Examiner turns to the prior art teaching of Cheng.  The prior art of Cheng teaches a grease high-pressure continuous hydrolysis process.  (abstract).  The process of Cheng involves: A, the raw material deionized water is sent to the top of the tower by a high-pressure pump and then descends into the tower after exchanging heat with the fatty acid liquid layer; B. The raw oil is sent to the bottom of the tower by the high-pressure feed pump and sprayed into the tower through the distributor. During the rising process of the raw oil, it exchanges heat with the hydrolyzed glycerin water, and then enters the continuous phase through the oil-water interface; C. High-pressure steam is injected from all parts of the tower body through the control valve to maintain the pressure and temperature required for hydrolysis; D. The liquid-phase oil in the ascending process and the liquid-phase water in the descending process are in countercurrent contact in the tower to undergo hydrolysis; E, the pressure in the tower is maintained by controlling the discharge amount of fatty acid, and the hydrolyzed fatty acid is discharged from the top of the tower and enters the flash tank for degassing; F. The oil-water interface in the tower is maintained by controlling the discharge amount of sweet water, and the hydrolyzed sweet water is discharged from the bottom of the tower and enters the flash tank for degassing.  (para. [0010] – [0015]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Wende and includes a flash tank (flashing stripping column) as suggested by Cheng in order to purify the fatty acid obtained form hydrolysis tower of Wende.  Motivation for the modification is found in the fact that a more desirable fatty acid product will be obtained.
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Claims 2 and 3 further limit the process by defining the defines the composition of the aqueous phase and the process of its circulation, and the heat source of the heat exchanger.
However, Wende discloses that sweet water 10 (a mixture of glycerol and water having a greater density) ([0013] & [0038) produced by the hydrolysis reaction is discharged from the bottom of the hydrolysis column and exchanges heat with grease 5 entering the hydrolysis column; the sweet water outlet at the bottom of the hydrolysis column is connected to the feed inlet of the three-effect evaporator through a pipe through which the sweet water 10 is fed to the three-effect evaporator for extraction concentration. The steam outlet of the evaporator is connected by piping to a condenser 16, a condensed water collecting tank 18 and a process water inlet of the hydrolysis column in order to form a reflux path for recycling condensed water (para. [0033] – [0035]).  From the above discussion, Wende discloses the composition of the aqueous phase and the recycling process thereof; those skilled in the art will readily envision the use of heat exchangers to heat the water entering the hydrolysis tower in order for the hydrolysis of fats and oils to be normally carried out in the hydrolysis tower, selecting a conventional solar collector to provide the heat source, and at the same time, those skilled in the art can routinely adjust the temperature of the heat source in accordance with the actual production requirements without inventive effort. 
As such, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Claims 3 and 4 further define the timing of discharging the aqueous phase and water supplementation.
However, Wende discloses that after the sweet water at the bottom of the hydrolysis column is evaporated to discharge crude glycerin, technical scheme for recondensing to form condensed water to enter that hydrolysis tower. ([0013] – [0014])  Also, as that person skilled in the art recognize, the higher the glycerol content in the aqueous phase, the larger the volume occupied by glycerol in the hydrolysis column, the higher the glycerol content will affect the reaction efficiency between crude oil and water in the hydrolysis column. Thus, in order to ensure the hydrolysis and purification efficiency of the oil in the hydrolysis column, one skilled in the art would easily think of replacing the aqueous phase with water as the reaction liquid on the basis of Wende; based on this, one skilled in the art, before the effective filing date of the instantly claimed invention, can routinely select the mass concentration of glycerol in the aqueous phase when replacing the aqueous phase with water, and routinely adjust the position of the liquid level of the aqueous phase to achieve the technical effect that one skilled in the art can reasonably expect. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6 and 7 further define the composition of the crude grease, and the hydrolysis reaction pressure and temperature.
However, the person skilled in the art, before the effective filing date of the instantly claimed invention, knows that crude oils, i.e. unrefined oils, contain high unsaturated fatty acids and low unsaturated fatty acids, both mass concentrations of which can be routinely selected by the person skilled in the art.  Also, Wende discloses "high-temperature and high-pressure hydrolysis of oil and water under high-pressure steam heating to produce fatty acids and glycerin; reaction pressure 5. 5-6. 0 MPa, reaction temperature 240-260 °C (para. [0011]).  Cheng discloses “high-temperature and high-pressure hydrolysis of oil and water under high-pressure steam heating to produce fatty acid and glycerin; reaction pressure 40-6.0 MPa, reaction pressure 200-280°C. (para. [0017} – [0018]).  Thus, based on Wende and Cheng, the prior arts disclose a technical scheme of hydrolysis pressure and temperature. Based on this, one skilled in the art, before the effective filing date of the instantly claimed invention, can adjust the pressure and temperature of specific hydrolysis by routine experimentation according to the characteristics of highly unsaturated fatty acids and low unsaturated fatty acids without inventive effort.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Clams 8 and 9 further define the mass ration of the crude grease to the aqueous phase in the hydrolysis column; and the mass space velocity of the crude grease and the aqueous phase fed into the hydrolysis column.  
However, Wende discloses that the oil flow rate in step 1) is 8 – 10 tons/hour, and the process water flow rate is 5.0-6.2 tons/hour.  (para. [0015]).  As such, in order to ensure that the hydrolysis in the hydrolysis tower proceeds normally and efficiently, those skilled in the art can adjust the mass ratio of crude grease to reaction  water and the mass space velocity of the raw materials by routine experimentation without inventive effort.   Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 defines the operation conditions for the flash striping column. 
However,  the  flash stripper is a conventional stripper in the art, and one skilled in the art can routinely adjust the temperature and pressure of the flash stripper according to production requirements without inventive effort.  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Claims 11 and 12 defines the separation as a cooling column and operation conditions, a cooling medium and a flow path for the cooling water.
However, cooling towers are conventional separation towers in the  art as demonstrated by Hongliang.  The prior art of Hongliang discloses that after lipid is hydrolyzed the discharged fatty acid enters a fatty acid flash tank, from the dried fatty acid is pumped to a fatty acid cooler.  (para. [0036] – 0038].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Wende and includes a cooling tower as suggested by Hongliang in order to conserve water resources, to obtain the purified the fatty acid obtained from hydrolysis reaction of Wende.  Motivation for the modification is found in the fact that a more desirable fatty acid product will be obtained.  Further, motivation is in the fact that , one skilled  in the art will readily appreciate that mixing cooling water with the aqueous  phase and  heating it to a hydrolysis tower to continue to participate in the hydrolysis of fats and oils will produce technical  effects  that  one skilled in the art will reasonably expect.
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Claims 13 – 15 further defines a heat source for the grease hydrolysis column and the flash extraction column.  
However, one of ordinary skill in the art before the effective filing date of the instantly clamed invention is well aware that grease hydrolysis and flash stripping require heat to function properly.  Liu discloses a concentrated heat collecting multistage flash evaporation process  apparatus based on feedback control, including solar collector systems, heat transfer systems, seawater desalination systems, feedback control systems and heat exchangers (para. [0005] – [0006]).  Thus, as can be seen,  Liu  gives technical insights into the use of  solar  energy  to  generate thermal energy for industrial applications. In order to conserve energy and protect the environment,   those  skilled in the art, before the effective filing date of the instantly claimed invention, will readily appreciate the use of solar heat collection systems and heat exchangers to provide  heat  and  to  adjust   the  temperature  of  a  particular  hot fluid  and the passage of hot steam through it by routine experimentation.  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2009/0069610 (Roberts, IV, et al.); U.S. 2016/0214028 (Coppola et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622